ORDER
SCOTT O. WRIGHT, Chief Judge.
In the order filed January 14, 1988, this Court ruled that plaintiff Sigurborg Railton may recover attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. Plaintiff has now provided the Court with affidavits to support the request for an hourly rate of $88.00, which includes a cost-of-living adjustment over the statutory hourly rate of $75.00. Plaintiff’s attorney, Dewey Crepeau, has also produced itemized documentation that he expended 21.5 hours on the judicial phase of this case.
Accordingly, it is hereby
ORDERED that plaintiff shall be awarded attorney’s fees in the amount of $1,892.00 and expenses in the amount of $10.34, in addition to costs, pursuant to 28 U.S.C. § 2412(a) and (b). In light of the fact that this award affords Attorney Crepeau “reasonable” compensation for services rendered, it is further
ORDERED that Attorney Dewey Crepeau’s motion for additional fees under 42 U.S.C. § 406(b)(1) from accrued benefits withheld is overruled.